DIGGINS, J.,
Defendant, Paul Douglas Price, was convicted of driving too fast for *66conditions, and, as a result thereof, the secretary suspended defendant’s operating privileges for a period of two months. At the time of the offense, defendant held a junior license.
On appeal, defendant contends that the “point” system contained in section 619.1 of The Vehicle Code of April 29, 1959, P. L. 58, 75 PS §619.1, applies to all licenses, including junior licenses, and that the provisions of section 604.1, 75 PS §604.1, of the code are discriminatory and/or inapplicable. We disagree. Section 604.1(d), 75 PS §604.1(d), pertaining to junior licenses, provides, inter alia, as follows:
“. . . In addition to the other provisions of this act relating to the suspension of revocation of operating privileges, in the event that a licensed junior operator . . . pleads guilty or nolo contendere, or is convicted of any violation of The Vehicle Code’ . . . the secretary may, after a hearing, suspend the operating privileges of such junior operator until he has reached the age of eighteen (18) years, or for any other period.”
Section 619.1 of the code, 75 PS §619.1, establishing the point system, in our opinion, does not limit the power of the Secretary of Revenue relative to junior licenses. This conclusion is in accord with Angelicchio Motor Vehicle Operator License Case, 213 Pa. Superior Ct. 409; Toth License, 47 D. & C. 2d 299, Commonwealth v. Senft, 82 York 43, and Commonwealth v. Daub, 12 Lebanon 127. We agree with the rationale contained in these authorities, and disagree with the contrary conclusion achieved in Rogers License, 43 D. & C. 2d 500.
Accordingly, we enter the following
ORDER
And now, to wit, September 15, 1970, it is ordered, adjudged and decreed that the appeal from license suspension of Paul Douglas Price be and the same is hereby dismissed.